Citation Nr: 0023668	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine

THE ISSUE

The veteran's dissatisfaction with the initial non-
compensable rating assigned following a grant of service 
connection for a scar of the left knee.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to April 
1958.  

This appeal comes the Board of Veterans' Appeals (Board) from 
an August 1999 decision of the VA RO that granted service 
connection for a scar of the left knee and assigned a non-
compensable rating.  In December 1999, the veteran testified 
via video conference before an acting member of the Board 
sitting in Washington, D.C.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
recently rendered a decision in Fenderson v. West, 12 Vet. 
App 119 (1999).  According to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Thus, the Board must consider if staged 
ratings are appropriate.

At the veteran's hearing, he raised the issue of entitlement 
to service connection for a right knee condition.  Service 
connection for a right knee disability was denied on both a 
direct and secondary basis by the RO in April 1998.  This 
issue is referred to the RO for appropriate action.  In 
addition, the veteran raised the issue of service connection 
for a right foot disorder.  This issue is also referred to 
the RO for appropriate action.  

The Board further notes that the RO denied service connection 
for post-traumatic stress disorder (PTSD) in June and October 
1999 rating decisions.  In December 1999, a notice of 
disagreement was received as to that issue.  






FINDING OF FACT

The veteran's left knee scar is not tender or painful, poorly 
nourished with repeated ulceration, or productive of any 
limitation of function of the left knee from the effective 
date of service connection to the present time.  


CONCLUSION OF LAW

The schedular criteria for a compensable rating for service-
connected left knee scar have not been met since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.118, 
Part 4, Diagnostic Code 7804 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The veteran served on active duty from August 1956 to April 
1958.  His service medical records show no injury of any sort 
to the left knee, but his service separation examination 
noted a circular scar of the left knee, 1/2 inch in diameter.  
Clinical evaluation of the lower extremities was normal.

The veteran was admitted to a VA medical center (VAMC) in May 
1957 for drug detoxification; physical examination was 
entirely normal.

In March 1971 the veteran applied for service connection for 
a back condition.  He did not mention any disability of the 
left knee.  

Extensive private and VA medical records from 1969 through 
the 1970's contain no findings relative to a left knee scar 
or other left knee pathology.

A May 1979 VA examination noted scars of the right inguinal 
area and mid-back; there was no mention of a left knee scar.

VA outpatient treatment records in the 1980's contain no 
findings relative to a scar of the left knee.

A June 1996 VA examination for scars noted healed scars of 
the right ear; there was no mention of the left knee.

In January 1997 the veteran requested medical records from 
the RO, including copies of his service medical records.  
(Copies of requested medical records were sent to the veteran 
in February 1998.) 

The veteran was seen at a VA outpatient clinic in November 
1997 for complaints of increased pain in his knees from 
degenerative joint disease.  X-rays of the knees showed good 
mineralization and bony architecture of the knees.  There was 
an exostosis of the right proximal fibula and evidence of 
faint vascular calcification in the left knee.

The veteran filed a claim for service connection for a 
bilateral knee condition in February 1998.

On a July 1999 VA examination, the veteran reported that he 
injured his left knee in a fall in service in 1957, 
sustaining a laceration of the right patella area.  He said 
he did not receive any medical treatment, but treated himself 
with strips of tape.  He reported that the wound healed 
gradually over several weeks.  He had no further difficulty 
until he recently noticed some tenderness over the scar area.  
The veteran reported pain and tenderness of the left knee.  
Physical examination showed a 4 centimeter (cm) scar, well-
healed, traumatic, just above the anterior superior aspect of 
the left patella.  The scar was not adherent to the 
underlying tissue and was well-healed without keloid 
formation.  The scar was less pigmented than the surrounding 
area, giving it a slightly lighter color than the surrounding 
skin.  The veteran demonstrated limitation of motion, but the 
examiner specifically stated that there was no limitation of 
function from the scar.  Likewise, the examiner specifically 
stated that there was no tenderness.  The diagnosis was scar 
of the superior portion of the left knee joint with no other 
significant findings.

In an August 1999 rating decision, service connection for 
left knee scar was granted based on the separation 
examination which revealed a left knee scar, the veteran's 
assertions of left knee injury during service, and current 
evidence of a left knee scar.  A non-compensable rating was 
assigned effective February 12, 1998.  

The veteran testified at video conference in December 1999.  
He explained in detail how he injured his left knee in 
service.  He said that the scar caused pain and aching to his 
left leg.  He said that he told the last VA examiner of his 
pain, but the examiner did not understand him.  However, as 
noted, the examiner did in fact document the veteran's 
complaints of pain and tenderness.  Nevertheless, those 
complaints were not demonstrated objectively. 


II.  Analysis

The veteran's claim for an increased rating for a scar of the 
left knee is well-grounded, meaning plausible.  The RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  The Board notes that further examination is not 
warranted in this case.  Although the veteran indicated at 
his hearing that the VA examiner who conducted the July 1999 
VA examination did not understand him, the examination 
report, as noted above, reflects otherwise.  The examiner did 
in fact document all of the veteran's complaints; however, 
these complaints were not objectively shown on physical 
examination.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. When making determinations as to the appropriate rating 
to be assigned, VA must take into account the entire medical 
history and circumstances.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Under 38 C.F.R. 
§ 4.31, it is provided that where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  

The relevant rating codes pertaining to scars provide for a 
10 percent rating for superficial scars which are poorly 
nourished with repeated ulceration (38 C.F.R. § 4.118, Code 
7803), or which are tender and painful on objective 
demonstration (Code 7804).  When these requirements are not 
shown, a non-compensable rating is to be assigned.  38 C.F.R. 
§ 4.31.  Scars may also be rated on the basis of any 
limitation of function of the body part which they affect 
(Code 7805).

The veteran's service separation examination noted a scar of 
the left knee, but there have been no findings of any 
symptoms from the left scar since service.  Current VA 
examination showed that the left knee scar is well-healed and 
is not tender or painful on objective demonstration.  In 
addition, there was no evidence that this scar is poorly 
nourished with repeated ulceration.  Moreover, the 
examination also showed that the left knee scar causes no 
functional impairment of the left leg.  

As noted, the veteran has recently reported bilateral knee 
pain, but there has been no demonstration that he has pain 
attributable to his service-connected left knee scar.  The 
Board notes that the veteran has testified that he has left 
knee and leg pain from his well-healed left knee scar; 
however, his complaints were not confirmed upon physical 
examination.  The examiner essentially indicated that the 
left knee scar is asymptomatic and not productive of any 
limitation of function of the left knee.  The Board notes 
that there is no evidence showing that the veteran's left 
knee scar is tender or painful, poorly nourished with 
repeated ulceration, or productive of any limitation of 
function from the effective date of service connection to the 
present time.  As such, a higher rating is not warranted for 
any time commencing with the effective date of service 
connection and staged ratings are not warranted.  Fenderson.  

For the above-stated reasons, the preponderance of the 
evidence is against the claim for a higher rating for left 
knee scar.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.  


REMAND

In a June 1999 rating decision, service connection for PTSD 
was denied.  In a October 1999 rating decision, service 
connection for PTSD was denied on a new and material basis, 
which was the proper basis.  In December 1999, a notice of 
disagreement was received.  As such, the RO is now required 
to send the veteran a statement of the case as to the issue 
of whether new and material evidence has been received to 
reopen the claim of service connection for PTSD, in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  In this regard, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that where a Notice of Disagreement has 
been submitted, the veteran is entitled to a Statement of the 
Case.  The failure to issue a Statement of the Case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

Accordingly, this matter is REMANDED for the following 
action:

The RO should send the veteran a 
statement of the case as to the issue of 
whether new and material evidence has 
been received to reopen the claim of 
service connection for PTSD in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

